DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,006,187 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  
For example, note the following relationship between the instant application claims and the patented claims:

Application claim 11 corresponds to the patent claim 1:

a) the claimed preamble “A first device,” (line 1) corresponds to the preamble "A first device” (line 1) of patent claim 1;

b) the claimed “a transceiver,” (line 2) corresponds to the "a transceiver,” (line 3) of patent claim 1;

c) the claimed “at least one…first device to:,” (lines 3-4) corresponds to the "at least one processor configured to:,” (line 4) of patent claim 1;

d) the claimed “discover a second device,” (line 5) corresponds to the "discover the second…the first device,” (lines 5-7) of patent claim 1;

e) the claimed “control the transceiver…a second device,” (lines 6-7) corresponds to the "control the transceiver…the second device,” (lines 7-10) of patent claim 1;

f) the claimed “control the transceiver…the second application,” (lines 8-9) corresponds to the "receive, from the…the second device,” (lines 11-17) of patent claim 1;

g) the claimed “obtain user agent…the second application,” (lines 10-11) corresponds to the "obtain user agent…the HTTP request,” (lines 45-47) of patent claim 1;

h) the claimed “determine whether the…the UA information,” (lines 12-13) corresponds to the "determine whether the…the capability information,” (lines 54-56) of patent claim 1; and

i) the claimed “control the transceiver…least one capability,” (lines 14-16) corresponds to the "control the transceiver…the second device,” (lines 57-61) of patent claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.
	Allowance of application claim 11 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claim 1.  Therefore, obviousness-type double patenting is appropriate.

Claims 1-4 corresponds to claims 1-4, respectively.
Claims 12-14 corresponds to claims 2-4, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, line 7—“a second device,” it is unclear as to whether the “second device” is referring to “a second device” of line 5 or is a separate device.  For examination purposes, the second devices shall be equated.  In order to overcome this rejection, the claim may be amended to state --the second device--, for example.

Regarding claim 16, lines 5-6—“a second device,” it is unclear as to whether the “second device” is referring to “a second device” of line 1 or is a separate device.  For examination purposes, the second devices shall be equated.  In order to overcome this rejection, the claim may be amended to state --the second device--, for example.

Claims 12-15 and 17-20 are additionally rejected for being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I).
Regarding claim 11, the broadest reasonable interpretation of a “first device” comprising “a transceiver” and “at least one processor” includes software embodiments—Also see the specification at Para. 201:  “The apparatus…may be implemented by hardware, software, or a combination of hardware and software”.   

Regarding claim 16, the broadest reasonable interpretation of a “second device” comprising “a transceiver” and “at least one processor” includes software embodiments—Also see the specification at Para. 201:  “The apparatus…may be implemented by hardware, software, or a combination of hardware and software”.   

Claims 12-15 and 17-20 are additionally rejected for being dependent on at least one rejected base claim.

These rejections may be overcome by amending claims 11 and 16 to include hardware, such as at least one “hardware” processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2014/0006474 A1) in view of Park et al. (US 2011/0050449 A1).
Regarding claim 1, White teaches a method for launching a second application at a second device, e.g. a first screen device (Fig. 1A, el. 102), by a first application launched at a first device, e.g. a second screen device (Fig. 1A, el. 110), in a wireless communication system, e.g. a local network, wherein the local network may be wireless (Fig. 1A, el. 114; Para. 35), the method comprising: 
discovering the second device, e.g. a discovery service client executing on a second screen device initiates a discovery request and receives a discovery response from a first screen device (Para. 40, 78); a Netflix app on an IPhone discovers the discovery service on the networked TV (Para. 48); a YouTube app on a tablet discovers the discovery service on the networked TV (Para. 54); 
transmitting, to the second device, a request for information on the second application, e.g. querying, by the discovery client, name and/or location for known installed applications and requesting the discovery server to return information about installed applications of a particular name (Para. 41); sending, by the discovery client, an application information request message to the first screen device (Para. 85, 86); the discovery client that wishes to discover information about an application sends an application information request to the application resource URL (Para. 98);
receiving, from the second device, the information on the second application, e.g. sending, by the discovery server of the first screen device, the application information response to the discovery client (Fig. 11B; Para. 41, 101); 
obtaining…information including capability information of the second device from the received information on the second application, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2); 
determining whether the second device provides at least one capability required for the second application based on the…information, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2); and 
transmitting, to the second device, a request to launch of the second application based on determination that the second device provides the at least one capability, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); requesting, by the discovery service client, the discovery server to launch a specified application on the first screen device, optionally with specified parameter values (Para. 42); verifying an existing installation of a specific application and if a “20 OK” message is received from the DIAL REST service response, then the DIAL client proceeds to message (3) (Para. 86); wherein message (3) includes sending, by the discovery client, an application launch request to the application resource URL for the desired application (Para. 87).
White does not explicitly teach obtaining user agent (UA) information including capability information of the second device from the received information on the second application; and determining whether the second device provides at least one capability required for the second application based on the UA information.
Park teaches obtaining user agent (UA) information including capability information of the second device, e.g. a third Remote User Interface Client (RUIC) (Fig. 1, el. 102), from the received information…, e.g. the RUIC requests capability information to the third RUIC and receives the capability information from the third RUIC (Fig. 1, el. 100; Para. 64), wherein user-agent information includes the capability information (Page 3-Table 1; Para. 55, 56, 127, 128); 
determining whether the second device provides at least one capability required…based on the UA information, e.g. requesting, by the RUIC, a Control User Interface (CUI) matching the capability of the third RUIC (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White to include obtaining user agent (UA) information including capability information of the second device from the received information on the second application; and determining whether the second device provides at least one capability required for the second application based on the UA information, using the known method of including capability information within user agent information in a response to a request for capability information, as taught by Park, in combination with the application information request and response method of White, for the purpose of increasing the cost effectiveness and efficiency of the system by utilizing the well-known and widely-used user agent information to carry the application capability information.

Regarding claim 2, White in view of Park teaches the method of claim 1, wherein discovering of the second device comprises: 
transmitting a device discovery request, e.g. initiating, by the discovery service client, a discovery request (White-Para. 40); sending, by the discovery service client, an M-SEARCH request to the first screen device (White-Para. 71); 
receiving, from the second device, a device discovery response including device uniform resource locator (URL) information, e.g. receiving, by the second screen device and from the first screen device, a discovery response, wherein the response identifies the name and location of a discovery server on the first screen device (White-Para. 40); receiving an M-SEARCH response, wherein the response comprises the LOCATION header containing an absolute HTTP URL for the UPnP description of the root device (White-Para. 73); 
transmitting, to the second device, a device description request for requesting information about the second device based on the device URL information, e.g. requesting, by the discovery service client, the discovery server to provide location, and optionally, name information for one or more applications that are available at the first screen device (White-Para. 41); sending, by the discovery service client, a device description request to the URL that was received in the LOCATION header of the M-SEARCH response (White-Para. 73); 
receiving, from the second device, a device description response including the information about the second device and application URL information of the second application, e.g. the HTTP response includes the UPnP device description and also includes an Application-URL header field pointing to the DIAL REST API (White-Para. 41); responding, by the discovery server, with an HTTP response that comprises the UPnP device description, wherein the response contains a header field denoted Application-URL, the value of which is an absolute HTTP URL identifying the DIAL REST service (White-Para. 75); 
transmitting, to the second device, an application information request based on the application URL information, e.g. determining whether a specific application is installed by querying the discovery server (White-Para. 41); using, by the discovery client, the provided URL to access the DIAL REST service (White-Para. 77); sending, by the discovery client, an application information request message to the first screen device (White-Para. 85, 86); the discovery client that wishes to discover information about an application sends an application information request to the application resource URL (White-Para. 98); and 
receiving an application information response including application service information from the second device, e.g. determining whether a specific application is installed by querying the discovery server (White-Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery service client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (White-Fig. 11B; Para. 101; Page 6-Table 2).

Regarding claim 3, White in view of Park teaches the method of claim 2, wherein the device URL information is detected from a location header in the device discovery response, e.g. receiving, by the second screen device and from the first screen device, a discovery response, wherein the response identifies the name and location of a discovery server on the first screen device (White-Para. 40); receiving an M-SEARCH response, wherein the response comprises the LOCATION header containing an absolute HTTP URL for the UPnP description of the root device (White-Para. 73), and 
the application service information includes a name of the second application, e.g. determining whether a specific application is installed by querying the discovery server (White-Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery service client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (White-Fig. 11B; Para. 101; Page 6-Table 2).

Regarding claim 4, White in view of Park teaches the method of claim 1, wherein the received information on the second application includes at least one of information for communication between the first application and the second application, and information for synchronization between the first device and the second device, e.g. the first screen application and the second screen app communicate and interact directly via the local network, wherein such communications are performed through URLs (White-Para. 44); returning, by the discovery server, an HTTP response with response code 201 Created, wherein the header of the response contains an absolute URL identifying the running instance of the application, denoted the Application Instance URL (White-Para. 91); sending, by the discovery server of the first screen device, the application information response to the discovery service client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link that includes a “rel” attribute of “run” and an “href” attribute that contains the resource name of the running application such as “run” or “pid-25352”, wherein the name matches the last portion of the name returned in the 201 Created response (White-Fig. 11B; Para. 101; Page 6-Table 2).

Regarding claim 5, White in view of Park teaches the method of claim 1, wherein each of the first application and the second application is one of a web application running based on a web browser and a native application running based on a platform of a corresponding device, e.g. a Netflix app on an IPhone discovers the discovery service on the networked TV (White-Para. 48); a YouTube app on a tablet discovers the discovery service on the networked TV (White-Para. 54); a WebcamX app on a smartphone discovers a WebcamX-enabled TV and then launches the browser-based HTML5 WebcamX app on the TV to display a webcam stream (White-Para. 58).

Regarding claim 6, White teaches a method for launching a second application by a second device, e.g. a first screen device (Fig. 1A, el. 102), in a wireless communication system, e.g. a local network, wherein the local network may be wireless (Fig. 1A, el. 114; Para. 35), the method comprising: 
receiving, from a first application launched at a first device, e.g. a second screen device (Fig. 1A, el. 110), a first request for information on the second application, e.g. querying, by the discovery client, name and/or location for known installed applications and requesting the discovery server to return information about installed applications of a particular name (Para. 41); sending, by the discovery client, an application information request message to the first screen device (Para. 85, 86); the discovery client that wishes to discover information about an application sends an application information request to the application resource URL (Para. 98); 
transmitting, to the first application, the information on the second application based on the first request, e.g. sending, by the discovery server of the first screen device, the application information response to the discovery client (Fig. 11B; Para. 41, 101); 
receiving, from the first application, a second request to launch of the second application, e.g. requesting, by the discovery service client, the discovery server to launch a specified application on the first screen device, optionally with specified parameter values (Para. 42); verifying an existing installation of a specific application and if a “20 OK” message is received from the DIAL REST service response, then the DIAL client proceeds to message (3) (Para. 86); wherein message (3) includes sending, by the discovery client, an application launch request to the application resource URL for the desired application (Para. 87); and 
launching the second application based on the second request, e.g. launching, by the discovery server, the specified application (Para. 42); sending an application launch response to the discovery client (Para. 90),
wherein the information on the second application includes…information, and the…information includes capability information of the second device, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2), and 
wherein the…information is used by the first device to determine whether the second device provides at least one capability required for the second application, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2), and 
to transmit, to the second device, the second request based on determination that the second device provides the at least one capability, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); requesting, by the discovery service client, the discovery server to launch a specified application on the first screen device, optionally with specified parameter values (Para. 42); verifying an existing installation of a specific application and if a “20 OK” message is received from the DIAL REST service response, then the DIAL client proceeds to message (3) (Para. 86); wherein message (3) includes sending, by the discovery client, an application launch request to the application resource URL for the desired application (Para. 87).
White does not explicitly teach wherein the information on the second application includes user agent (UA) information, and the UA information includes capability information of the second device, and wherein the UA information is used by the first device to determine whether the second device provides at least one capability required for the second application….
Park teaches wherein the information on the second application includes user agent (UA) information, and the UA information includes capability information of the second device, e.g. a third Remote User Interface Client (RUIC) (Fig. 1, el. 102); the RUIC requests capability information to the third RUIC and receives the capability information from the third RUIC (Fig. 1, el. 100; Para. 64), wherein user-agent information includes the capability information (Page 3-Table 1; Para. 55, 56, 127, 128); and 
wherein the UA information is used by the first device, e.g. a Remote User Interface Client (RUIC) (Fig. 1, el. 100), to determine whether the second device provides at least one capability required…, e.g. requesting, by the RUIC, a Control User Interface (CUI) matching the capability of the third RUIC (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White to include wherein the information on the second application includes user agent (UA) information, and the UA information includes capability information of the second device, and wherein the UA information is used by the first device to determine whether the second device provides at least one capability required for the second application and to transmit, to the second device, the second request based on determination that the second device provides the at least one capability, using the known method of including capability information within user agent information in a response to a request for capability information, as taught by Park, in combination with the application information request and response method of White, for the purpose of increasing the cost effectiveness and efficiency of the system by utilizing the well-known and widely-used user agent information to carry the application capability information.

Regarding claim 7, White in view of Park teaches the method of claim 6, further comprising: 
receiving, from the first application, a device discovery request, e.g. initiating, by the discovery service client, a discovery request (White-Para. 40); sending, by the discovery service client, an M-SEARCH request to the first screen device (White-Para. 71); 
transmitting, to the first application, a device discovery response including device uniform resource locator (URL) information, e.g. receiving, by the second screen device and from the first screen device, a discovery response, wherein the response identifies the name and location of a discovery server on the first screen device (White-Para. 40); receiving an M-SEARCH response, wherein the response comprises the LOCATION header containing an absolute HTTP URL for the UPnP description of the root device (White-Para. 73); 
receiving, from the first application, a device description request for requesting information about the second device based on the device URL information, e.g. requesting, by the discovery service client, the discovery server to provide location, and optionally, name information for one or more applications that are available at the first screen device (White-Para. 41); sending, by the discovery service client, a device description request to the URL that was received in the LOCATION header of the M-SEARCH response (White-Para. 73); 
transmitting, to the first application, a device description response including the information about the second device and application URL information of the second application, e.g. the HTTP response includes the UPnP device description and also includes an Application-URL header field pointing to the DIAL REST API (White-Para. 41); responding, by the discovery server, with an HTTP response that comprises the UPnP device description, wherein the response contains a header field denoted Application-URL, the value of which is an absolute HTTP URL identifying the DIAL REST service (White-Para. 75); 
receiving, from the first application, an application information request based on the application URL information, e.g. determining whether a specific application is installed by querying the discovery server (White-Para. 41); using, by the discovery client, the provided URL to access the DIAL REST service (White-Para. 77); sending, by the discovery client, an application information request message to the first screen device (White-Para. 85, 86); the discovery client that wishes to discover information about an application sends an application information request to the application resource URL (White-Para. 98); and 
transmitting an application information response including application service information to the first application, e.g. determining whether a specific application is installed by querying the discovery server (White-Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery service client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (White-Fig. 11B; Para. 101; Page 6-Table 2).

Regarding claim 8, White in view of Park teaches the method of claim 7, wherein the device URL information is detected from a location header in the device discovery response, e.g. receiving, by the second screen device and from the first screen device, a discovery response, wherein the response identifies the name and location of a discovery server on the first screen device (White-Para. 40); receiving an M-SEARCH response, wherein the response comprises the LOCATION header containing an absolute HTTP URL for the UPnP description of the root device (White-Para. 73), and 
wherein the application service information includes a name of the second application, e.g. determining whether a specific application is installed by querying the discovery server (White-Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery service client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (White-Fig. 11B; Para. 101; Page 6-Table 2).

Regarding claim 9, White in view of Park teaches the method of claim 6, wherein the information on the second application includes at least one of information for communication between the first application and the second application, and information for synchronization between the first device and the second device, e.g. returning, by the discovery server, an HTTP response with response code 201 Created, wherein the header of the response contains an absolute URL identifying the running instance of the application, denoted the Application Instance URL (White-Para. 91); sending, by the discovery server of the first screen device, the application information response to the discovery service client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link that includes a “rel” attribute of “run” and an “href” attribute that contains the resource name of the running application such as “run” or “pid-25352”, wherein the name matches the last portion of the name returned in the 201 Created response (White-Fig. 11B; Para. 101; Page 6-Table 2).

Regarding claim 10, White in view of Park teaches the method of claim 6, wherein each of the first application and the second application is one of a web application running based on a web browser and a native application running based on a platform of a corresponding device, e.g. a Netflix app on an IPhone discovers the discovery service on the networked TV (White-Para. 48); a YouTube app on a tablet discovers the discovery service on the networked TV (White-Para. 54); a WebcamX app on a smartphone discovers a WebcamX-enabled TV and then launches the browser-based HTML5 WebcamX app on the TV to display a webcam stream (White-Para. 58).

Regarding claim 11, White teaches a first device, e.g. a second screen device (Fig. 1A, el. 110), in a wireless communication system, e.g. a local network, wherein the local network may be wireless (Fig. 1A, el. 114; Para. 35), comprising: 
a transceiver, e.g. a communication interface, wherein the interface provides a two-way communication coupling to a network link that is connected to the local network (Fig. 12, el. 1218; Para. 118); and 
at least one processor, e.g. a processor (Fig. 12, el. 1204), configured to control a first application launched at the first device, e.g. the processor executes instruction sequences in main memory to perform the process steps described herein (Para. 114), to: 
discover a second device, e.g. a first screen device (Fig. 1A, el. 102); a discovery service client executing on a second screen device initiates a discovery request and receives a discovery response from a first screen device (Para. 40, 78); a Netflix app on an IPhone discovers the discovery service on the networked TV (Para. 48); a YouTube app on a tablet discovers the discovery service on the networked TV (Para. 54),  
control the transceiver to transmit, to the second device, a request for information on a second application at a second device, e.g. querying, by the discovery client, name and/or location for known installed applications and requesting the discovery server to return information about installed applications of a particular name (Para. 41); sending, by the discovery client, an application information request message to the first screen device (Para. 85, 86); the discovery client that wishes to discover information about an application sends an application information request to the application resource URL (Para. 98),
control the transceiver to receive, from the second device, the information on the second application, e.g. sending, by the discovery server of the first screen device, the application information response to the discovery client (Fig. 11B; Para. 41, 101),
obtain…information including capability information of the second device from the received information on the second application, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2),
determine whether the second device provides at least one capability required for the second application based on the…information, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2), and 
control the transceiver to transmit, to the second device, a request to launch of the second application based on determination that the second device provides the at least one capability, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); requesting, by the discovery service client, the discovery server to launch a specified application on the first screen device, optionally with specified parameter values (Para. 42); verifying an existing installation of a specific application and if a “20 OK” message is received from the DIAL REST service response, then the DIAL client proceeds to message (3) (Para. 86); wherein message (3) includes sending, by the discovery client, an application launch request to the application resource URL for the desired application (Para. 87).
White does not explicitly teach to obtain user agent (UA) information including capability information of the second device from the received information on the second application, and to determine whether the second device provides at least one capability required for the second application based on the UA information.
Park teaches to obtain user agent (UA) information including capability information of the second device, e.g. a third Remote User Interface Client (RUIC) (Fig. 1, el. 102), from the received information…, e.g. the RUIC requests capability information to the third RUIC and receives the capability information from the third RUIC (Fig. 1, el. 100; Para. 64), wherein user-agent information includes the capability information (Page 3-Table 1; Para. 55, 56, 127, 128); 
to determine whether the second device provides at least one capability required…based on the UA information, e.g. requesting, by the RUIC, a Control User Interface (CUI) matching the capability of the third RUIC (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White to include to obtain user agent (UA) information including capability information of the second device from the received information on the second application, and to determine whether the second device provides at least one capability required for the second application based on the UA information, using the known method of including capability information within user agent information in a response to a request for capability information, as taught by Park, in combination with the application information request and response method of White, for the purpose of increasing the cost effectiveness and efficiency of the system by utilizing the well-known and widely-used user agent information to carry the application capability information.

Regarding claim 12, the claim is analyzed with respect to claim 2.

Regarding claim 13, the claim is analyzed with respect to claim 3.

Regarding claim 14, the claim is analyzed with respect to claim 4.

Regarding claim 15, the claim is analyzed with respect to claim 5.

Regarding claim 16, White teaches a second device, e.g. a first screen device (Fig. 1A, el. 102), in a wireless communication system, e.g. a local network, wherein the local network may be wireless (Fig. 1A, el. 114; Para. 35), comprising: 
a transceiver, e.g. a communication interface, wherein the interface provides a two-way communication coupling to a network link that is connected to the local network (Fig. 12, el. 1218; Para. 118); and 
at least one processor, e.g. a processor (Fig. 12, el. 1204), wherein the processor executes instruction sequences in main memory to perform the process steps described herein (Para. 114), configured to: 
control the transceiver to receive, from a first application launched at a first device, e.g. a second screen device (Fig. 1A, el. 110), a first request for information on a second application at a second device, e.g. querying, by the discovery client, name and/or location for known installed applications and requesting the discovery server to return information about installed applications of a particular name (Para. 41); sending, by the discovery client, an application information request message to the first screen device (Para. 85, 86); the discovery client that wishes to discover information about an application sends an application information request to the application resource URL (Para. 98),
control the transceiver to transmit, to the first application, the information on the second application based on the first request, e.g. sending, by the discovery server of the first screen device, the application information response to the discovery client (Fig. 11B; Para. 41, 101),
control the transceiver to receiving, from the first application, a second request to launch of the second application, e.g. requesting, by the discovery service client, the discovery server to launch a specified application on the first screen device, optionally with specified parameter values (Para. 42); verifying an existing installation of a specific application and if a “20 OK” message is received from the DIAL REST service response, then the DIAL client proceeds to message (3) (Para. 86); wherein message (3) includes sending, by the discovery client, an application launch request to the application resource URL for the desired application (Para. 87), and 
launch the second application based on the second request, e.g. launching, by the discovery server, the specified application (Para. 42); sending an application launch response to the discovery client (Para. 90),
wherein the information on the second application includes…information, and the…information includes capability information of the second device, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); sending, by the discovery server of the first screen device, the application information response to the discovery client, wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2), and 
wherein the…information is used by the first device to determine whether the second device provides at least one capability required for the second application, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); wherein the response includes multiscreen service information, the application name, and options such as @allowStop, the state, and a link (Fig. 11B; Para. 101; Page 6-Table 2), and 
to transmit, to the second device, the second request based on determination that the second device provides the at least one capability, e.g. determining whether a specific application is installed by querying the discovery server (Para. 41); requesting, by the discovery service client, the discovery server to launch a specified application on the first screen device, optionally with specified parameter values (Para. 42); verifying an existing installation of a specific application and if a “20 OK” message is received from the DIAL REST service response, then the DIAL client proceeds to message (3) (Para. 86); wherein message (3) includes sending, by the discovery client, an application launch request to the application resource URL for the desired application (Para. 87).
White does not explicitly teach wherein the information on the second application includes user agent (UA) information, and the UA information includes capability information of the second device, and wherein the UA information is used by the first device to determine whether the second device provides at least one capability required for the second application….
Park teaches wherein the information on the second application includes user agent (UA) information, and the UA information includes capability information of the second device, e.g. a third Remote User Interface Client (RUIC) (Fig. 1, el. 102); the RUIC requests capability information to the third RUIC and receives the capability information from the third RUIC (Fig. 1, el. 100; Para. 64), wherein user-agent information includes the capability information (Page 3-Table 1; Para. 55, 56, 127, 128); and 
wherein the UA information is used by the first device, e.g. a Remote User Interface Client (RUIC) (Fig. 1, el. 100), to determine whether the second device provides at least one capability required…, e.g. requesting, by the RUIC, a Control User Interface (CUI) matching the capability of the third RUIC (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White to include wherein the information on the second application includes user agent (UA) information, and the UA information includes capability information of the second device, and wherein the UA information is used by the first device to determine whether the second device provides at least one capability required for the second application and to transmit, to the second device, the second request based on determination that the second device provides the at least one capability, using the known method of including capability information within user agent information in a response to a request for capability information, as taught by Park, in combination with the application information request and response method of White, for the purpose of increasing the cost effectiveness and efficiency of the system by utilizing the well-known and widely-used user agent information to carry the application capability information.

Regarding claim 17, the claim is analyzed with respect to claim 7.

Regarding claim 18, the claim is analyzed with respect to claim 8.

Regarding claim 19, the claim is analyzed with respect to claim 9.

Regarding claim 20, the claim is analyzed with respect to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baba et al. (US 2014/0214967 A1)--Baba discloses a two-way communication service using WebSocket that enables an application in a first device communicate with an application in a second device. The URL that comprises the IP address and TCP port of the WebSocket server are utilized in establishing a connection (Para. 240-244, 258, 479-481).

Maity et al. (US 2014/0280756 A1)-- Maity discloses enabling a computing device to communicate with a host computer via a web server and/or a web socket server, wherein the web server utilizes HTTP (Fig. 1; Para. 41, 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07 December 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498